                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

    JAMES RAY MILLER,                        : Case No. 3:19-cv-145
                                             :
          Plaintiff,                         :
                                             : Judge Michael J. Newman
    vs.
                                             : Magistrate Judge Sharon L. Ovington
    CITY OF SPRINGFIELD POLICE               :
    DIV., et al.,                            :
                                             :
          Defendants.                        :


                                DECISION & ORDER


          This matter is before the Court on Plaintiff James Ray Miller’s Motion for

Sanctions [ ] for Spoliation of Evidence (Doc. #49), as to which Defendants

Community Mercy Health Partners, DBA Mercy Health Springfield Medical

Center; Davin Craycraft; Michelle Pamer; Josh Williams; Roberta-Lin M. Owens;

and Brandon Kelsey (“the SRMC Defendants”)1 have filed a joint Memorandum in

Opposition (Doc. #50), and Plaintiff has filed a Reply. (Doc. #53).

          Also before the Court is Plaintiff’s Motion for Leave to File Instanter [a]

Combined Motion to Strike Defendant SRMC’s Memorandum in Opposition to


1
  These Defendants assert that the “Springfield Regional Medical Center” named as a Defendant
in Plaintiff’s complaint (Doc. #1, p. 1) properly is denominated “Community Mercy Health
Partners, DBA Mercy Health Springfield Medical Center.” (See Doc. #50, p. 1). For the sake of
simplicity, however, the Court in this decision will use the “SRMC” acronym to refer to that
Defendant and its employees.

                                             1
Plaintiff’s Motion for Spoliation of Evidence[,] and Motion for Leave to Amend

Complaint. (Doc. #57), to which the SRMC Defendants also have filed a

Memorandum in Opposition. (Doc. #58).

      For the reasons that follow, Plaintiff’s Motion for Sanctions for Spoliation of

Evidence (Doc. #49) is DENIED, and his Motion for Leave to File Combined

Motion to Strike/for Leave to Amend Complaint (Doc. #57) is GRANTED in

limited part and otherwise DENIED.

            Factual & Procedural Background/The Parties’ Claims

      On May 14, 2019, Plaintiff Miller filed a pro se complaint in this Court

against the City of Springfield Police Division; four named Springfield police

officers and other John Doe officers; and the Springfield Regional Medical Center

(“SRMC”), together with five named SRMC employees and other Jane/John Doe

SRMC employees (collectively, “the SRMC Defendants”). (Doc. #1). Plaintiff

alleges that on or about May 12, 2017, after being transported to SRMC while

unconscious and then declining treatment, he was tackled, handcuffed, and tased

by Springfield police officers with the assistance of SRMC security guards when

he attempted to exit the hospital to place a cell phone call. (Id.). Asserting claims

under 42 U.S.C. § 1983 for violations of his Constitutional rights under the Fourth,

Eighth and Fourteenth Amendments and a claim of gross negligence under Ohio




                                         2
law, Plaintiff seeks an award of compensatory and punitive damages, as well as

injunctive and other equitable relief. (Doc. #1, p. 13).

      Following discovery and other pretrial proceedings, Plaintiff filed the two

motions now before this Court. (Docs. #49, 57). In the first, he asks that the SMRC

Defendants be sanctioned for failing to preserve video footage of the subject

incident, which footage he asserts would have supported his claims herein. (Doc.

#49). In the second, he requests permission to file an “enlarged” response to the

SMRC Defendants’ opposition to his motion for sanctions based on spoliation of

evidence. (Doc. #57). More specifically, he suggests that he wishes to file a motion

to strike the SMRC Defendants’ opposing memorandum regarding sanctions as

well as a motion for leave to amend his complaint (see id.), but he has not

presented copies of either proposed motion.

                                       Analysis

      a. Motion for Leave to File Combined Motion to Strike/to Amend Complaint

      Because Plaintiff’s motion for leave to file an additional motion potentially

could affect the materials this Court will consider for purposes of Plaintiff’s

Motion for Sanctions, the Court first will address the motion for leave. Plaintiff

proposes filing a “combined” motion with two components: one, seeking to strike

the SRMC Defendants’ memorandum opposing Plaintiff’s motion for sanctions,

and two, seeking leave to amend his complaint. (Doc. #57).

                                           3
      The SRMC Defendants oppose the motion for leave to file a combined

motion, arguing that Plaintiff has not complied with applicable local rules, that he

appears to seek to file a surreply rather than to strike their memorandum opposing

the motion for sanctions, and that he has failed to demonstrate the necessary good

cause for filing either a surreply or an amended complaint. (Doc. #58).

             1) Motion to Strike or to File “Enlarged Response”

      Pursuant to Fed. R. Civ. P. 12(f), a party may ask a court to “order stricken

from any pleading any insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” However, “[t]he Federal Rules of Civil

Procedure do not provide for a motion to strike documents or portions of

documents other than pleadings.” Getachew v. Cent. Ohio Transit Auth., No. 2:11-

CV-860, 2013 WL 819733, at *2 (S.D. Ohio Mar. 5, 2013), citing Fed. R. Civ. P.

12(f). “Instead, trial courts make use of their inherent power to control their

dockets . . . when determining whether to strike [other] documents or portions of

documents.” Id. (citations omitted).

      Striking a memorandum or some portion thereof may be warranted in

particular circumstances. See, e.g., Yates v. Applied Performance Techs., Inc., 209

F.R.D. 143, 146 (S.D. Ohio 2002) (granting in part motion to strike opposing

memorandum, but limited to portion of memorandum referencing deposition

testimony “subject to an Agreed Protective Order . . . and . . . designated as

                                         4
confidential”). Regardless of the source of a court’s power to strike,

“[a] motion to strike is a drastic remedy that should be used sparingly and only

when the purposes of justice require.” Johnson v. Cty. of Macomb, No. 08-10108,

2008 WL 2064968, at *1 (E.D. Mich. May 13, 2008), citing Driving School Assoc.

of Ohio v. Shipley, 2006 WL 2667017, *1 (N.D. Ohio 2006) and Brown &

Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953).

      Plaintiff has not identified any “redundant, immaterial, impertinent, or

scandalous matter” alleged to appear in the SRMC Defendants’ opposing

memorandum, nor has the Court detected any prohibited or inappropriate content

within that document. Accordingly, no basis for striking that opposing

memorandum appears, and Plaintiff’s motion seeking leave to file a motion to

strike that memorandum lacks any discernible basis.

      As the SRMC Defendants observe (see Doc. #58, p. 2-3), however, the

substance of Plaintiff’s terse memorandum in support of this motion suggests that

his actual aim is not to “strike” Defendants’ opposing memorandum, but rather to

file an “enlarged response,” or surreply, regarding issues raised by his motion for

sanctions. (See Doc. #57). Again, Plaintiff has not articulated an adequate basis for

his request.

      S.D. Ohio Civ. R. 7.2(a) limits the responses to any motion to only

“Opposing and Reply Memoranda . . . except upon leave of court for good cause

                                         5
shown.” Although Plaintiff has sought the Court’s leave, he has not set forth “good

cause” for filing an additional memorandum regarding his motion for sanctions.

Absent some newly-discovered information of relevance, Plaintiff Miller, having

already filed a reply to the SRMC’s memorandum opposing his motion for

sanctions, is not entitled to yet another opportunity to expound on the issues

previously addressed.

      Additionally, pursuant to S.D. Ohio Civ. R. 7.3(b), a party before this Court

must seek the consent of the opposing party before filing any motion of a “type . . .

to which other parties might reasonably be expected to give their consent.” The

SRMC Defendants aver that Plaintiff did -
                                        not
                                          - consult them or seek their consent in

accordance with S.D. Ohio Civ. R. 7.3(a) prior to filing the present motion for

leave (see Doc. #58, p. 2), and his motion also does not “affirmatively state that

such consultation has occurred or was attempted in good faith,” as required by that

rule. For that additional reason, Plaintiff’s Motion for Leave to File Instanter [a]

Combined Motion will be denied as to his request to file another motion relative to

his motion for sanctions, regardless of whether that motion is one to strike the

SRMC Defendants’ memorandum in opposition to his motion for sanctions, or

alternatively, to file an “enlarged response” with respect to that motion.

             2) Motion for Leave to Amend Complaint




                                          6
      Plaintiff’s motion for leave indicates that the second aspect of the “combined

motion” he proposes to file would be directed toward obtaining leave to amend his

complaint. (Doc. #57). Beyond intimating such, however, Plaintiff offers no details

about the nature of any proposed amendments.

      Once an answer has been filed, Fed. R. Civ. P. 15(a)(2) requires a party to

obtain the opposing party’s consent or the court’s leave in order to amend a

complaint. That Rule further provides that leave should be “freely give[n] . . .

when justice so requires.” Id. Still, in order to comply with Fed. R. Civ. P. 7(b)’s

“particularity” requirement, “‘a complete copy of the proposed amended complaint

must accompany the motion [for leave to amend] so that both the Court and

opposing parties can understand the exact changes sought.’” Williams v. Zumbiel

Box & Packaging Co., No. 04-CV-675, 2005 WL 8161971, at *1 (S.D. Ohio Feb.

3, 2005), quoting Smith v. Planas, 151 F.R.D. 547, 550 (S.D.N.Y. 1993).

Furthermore, S.D. Ohio Civ. R. 7.3(b) makes explicit that its requirement of

consultation with the opposing party regarding consent to a motion applies to “a

motion to amend pleadings.”

      As noted supra, Plaintiff’s motion for leave does not affirmatively state that

he consulted or attempted to consult Defendants before filing that motion, and the

SRMC Defendants deny that any such consultation with them occurred. (See Doc.




                                         7
#58, p. 2). Plaintiff’s failure to comply with S.D. Ohio Civ. R. 7.3(b) alone is

enough to warrant denying his motion seeking leave to amend his complaint.

      Plaintiff’s omission in that regard is compounded by his failure to include

with his motion a copy of the proposed amended complaint, depriving both the

Court and the SRMC Defendants of any opportunity to assess the potential impact

of the proposed changes on this litigation. See. Zumbiel Box & Packaging Co. at

*1. That deficiency, too, constitutes sufficient reason to deny his request.

      The SRMC Defendants further argue that Plaintiff should not be permitted to

now amend his complaint because he has not shown good cause for seeking to do

so only after the established deadline for motions to amend the pleadings had

passed. (Doc. #58, pp. 3-4); (see also Doc. #30, Amending Pretrial Order

extending deadline for “Motions to amend the pleadings” to May 1, 2020).

“Ordinarily, delay alone[ ] does not justify denial of leave to amend.” Morse v.

McWhorter, 290 F.3d 795, 800 (6th Cir. 2002), citing Sec. Ins. Co. v. Kevin Tucker

& Assocs., Inc., 64 F.3d 1001, 1009 (6th Cir.1995); Tefft v. Seward, 689 F.2d 637,

639 n. 2 (6th Cir.1982). “At some point, however, ‘delay will become “undue,”

placing an unwarranted burden on the court, or will become “prejudicial,” placing

an unfair burden on the opposing party.’” Id., quoting Adams v. Gould, 739 F.2d

858, 863 (3d Cir.1984).




                                          8
       The record reflects that Plaintiff filed his original complaint on March 14,

2017 (Doc. #1), and first raised the prospect of amending that complaint by filing

the instant motion on April 5, 2021 (Doc. #58), more than four years later. That

significant time lapse implicates the possibility of both undue delay and unfair

prejudice. See Morse at 800. Nevertheless, mindful of Fed. R. Civ. P. 15(a)(2)’s

admonition that a court should “freely give leave [to amend] when justice so

requires,” and given Plaintiff’s pro se status,2 this Court is reluctant to wholly

preclude Plaintiff from seeking leave to amend his complaint if he is capable of

demonstrating that “justice so requires.”

       Accordingly, Plaintiff’s current motion for leave to amend his complaint will

be denied without prejudice to refiling, within 30 days of the date of this Decision

and Order, a renewed Motion for Leave to Amend Complaint that fully complies

with the requirements of S.D. Ohio Civ. R. 7.3, includes a copy of the proposed

amended complaint, and states good cause for Plaintiff’s failure to seek leave to

make the proposed amendments within the extended deadline for filing motions to

amend the pleadings. (See Doc. #30). Failure to meet those requirements will result

in the pro forma denial of any motion seeking leave to amend.

       b. Motion for Sanctions for Spoliation of Evidence



2
 Federal courts generally hold pro se litigants “to a less stringent pleading standard than a party
with an attorney.” See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008).
                                                9
      In moving for an order sanctioning the SMRC Defendants for spoliation of

evidence, Plaintiff contends that he contacted a representative of Community

Mercy Health Partners/SRMC in early June of 2017 to request that the video

recording of the encounter at issue be preserved until Plaintiff gave notice that such

recording “is no longer necessary for me to pursue my legal claims.” (Doc. #49, p.

2 and Exhs. A, B, C). According to Plaintiff, the attorney who defended him

against criminal charges stemming from that incident acquired a copy of the

subject video footage some time prior to September 9, 2017, and the criminal

charges against Plaintiff were dismissed based upon that video evidence. (Id., p. 2).

However, Plaintiff states that the SMRC Defendants now “have admitted that they

no longer possess the [subject] video footage.” (Id.). Maintaining that the video

would disprove Defendants’ version of events and bolster his own claims in this

civil matter, Plaintiff requests “a hearing on damages” he wishes the Court to

impose to sanction the SMRC Defendants for spoliation of evidence. (Id., pp. 2-3).

      In response, the SMRC Defendants argue that Plaintiff has failed to establish

that they destroyed any evidence not already in his possession. (Doc. #50). First,

they suggest that Plaintiff has not shown that any of the individual SMβRC

Defendants exercised control over the subject video recording, and that those

Defendants – Craycraft, Pamer, Williams, Owens, and Kelsey – thus are not proper

parties to his request for sanctions. (Id., pp. 2-3). Second, they observe that

                                         10
Plaintiff admits his defense attorney previously received a copy of video footage

from the relevant incident, and that Plaintiff himself “produced a copy of th[at]

video during his deposition” in this case. (Id., p. 3, citing Deposition of James Ray

Miller (“Miller Depos.”), p. 101).3 Finally, the SMRC Defendants deny that they

destroyed any relevant video footage not already in Plaintiff’s possession, and

express doubt as to whether any additional footage ever existed. (Doc. #50, p. 5

and Exh. A, Affidavit of Douglas E. Adams (“Adams Affid.”), ββ 5-9). For those

reasons, they ask that Plaintiff’s motion for sanctions be denied.

       Plaintiff’s reply focuses solely on the attached copy of what purports to be a

subpoena issued at the behest of his criminal defense attorney, 4 directing a

representative of “SMRC” to produce “surveillance footage from May 13, 2017” at

“approximately 0240 hours” that depicts Miller and one of the Defendant police

officers. (Doc. #53 and Exh. A thereto). Based on that subpoena, Plaintiff asks the

Court to deduce either that, contrary to the affidavit produced in conjunction with

the SMRC Defendants’ opposing memorandum, the prosecutor never subpoenaed

the subject video recording from Community Mercy Health Partners/SMRC, or

that the prosecutor acquired that recording but “failed to disclose [it as]

3
  Although Miller’s deposition transcript apparently has not been filed as an independent
document on the docket of this case, a copy is attached as an exhibit to the SMRC Defendants’
pending motion for summary judgment. (See Doc. #47, Exh. A).
4
  Although the unauthenticated copy attached to Plaintiff’s reply is not presented in proper
evidentiary form, this Court, for purposes of deciding the current motions, accepts the
proposition that Plaintiff’s defense attorney subpoenaed the subject video footage from SRMC.
                                             11
exculpatory evidence to the defense.” (Doc. #53, p. 1). In either instance, Plaintiff

suggests that the SMRC Defendants should have produced “an affidavit by the

prosecutor” to substantiate their position. (Id.).

      As recognized by the Sixth Circuit Court of Appeals,


      •
      [a] district court may sanction a litigant for spoliation of evidence if
      three conditions are met. First, the party with control over the
      evidence must have had an obligation to preserve it at the time it was
      destroyed. Second, the accused party must have destroyed the
      evidence with a culpable state of mind. And third, the destroyed
      evidence must be relevant to the other side’s claim or
      defense (defining “relevant” as “such that a reasonable trier of fact
      could find that it would support that claim or defense”). The party
      seeking the sanction bears the burden of proof in establishing these
      facts.

Byrd v. Alpha All. Ins. Corp., 518 F. App’x 380, 383-84 (6th Cir. 2013) (internal

citations omitted), citing Beaven v. U.S. Dep’t of Justice, 622 F.3d 540, 553 (6th

Cir. 2010).

      Applying the foregoing test to the facts of record, the Court concludes that

Plaintiff’s motion for sanctions against the SRMC Defendants may be denied

without the necessity of a hearing. Notably, Plaintiff in his reply did not even

respond to the SRMC Defendants’ assertion, substantiated by affidavit, that the

individual Defendants did not control the security camera’s recordings and thus

cannot be held responsible for any spoliation of that evidence. (See Doc. #50, pp.

2-3 and Exh. A, Adams Affid.). Plaintiff, who bears the burden of proof, has

offered nothing to suggest that Defendant Craycraft, Pamer, Williams, Owens, or
                                           12
Kelsey “controlled” the evidence he claims is missing; indeed, his own filings

reinforce the contrary conclusion for which the SRMC Defendants advocate – i.e.,

that any relevant video recordings fell under the authority and control of higher-

ranking Mercy Health officials (see Doc. #49, Exh. C), -
                                                       not
                                                         - SMRC’s security

guards. Plaintiff’s motion for an order imposing sanctions for spoliation of

evidence against Defendants Craycraft, Pamer, Williams, Owens, and Kelsey

therefore will be denied with prejudice.

      Likewise, Plaintiff has failed to sustain his burden as to Defendant SMRC,

as he has not demonstrated, and presumably cannot demonstrate, that any SMRC

representative “destroyed” potentially helpful evidence “with a culpable state of

mind.” See Byrd., 518 F. App’x at 383-84. In his affidavit attached to the SMRC

Defendants’ opposing memorandum, SRMC Protective Services Manager Douglas

E. Adams attests that “[o]nly one of the security cameras” then in operation in

SRMC’s Emergency Department “recorded at least a portion of the incident which

is at issue in this case.” (Doc. #50, Exh. A, Adams Affid., β 5). He states that he

“produced [a] copy of all of the available video of the incident on a thumb drive

and had it delivered to the Clark County Prosecutor’s Office.” (Doc. #50, Exh. A,

Adams Affid., β 9). Adams further attests that the video recording currently in

Plaintiff’s possession is, to the best of Adam’s knowledge, “the same video that

[Adams] produced to the Clark County Prosecutor’s Office.” (Id. β 11). According

                                           13
to Adams, any other digital recording that may have been created of the incident in

question “would have no longer existed at some point between June 2, 2017 and

June 14, 2017[,] as it would have already been recorded over” by SRMC’s

computer system. (Id., ββ 7, 10).

      The record contains no cognizable evidence that any additional

videorecording relevant to Plaintiff’s current case ever existed or was “destroyed.”

Furthermore, even assuming arguendo that some unknown SRMC security camera

recording may have captured a different view of the subject incident, Adams’s

affidavit constitutes unrefuted evidence that any such theoretical recording was not

destroyed “with a culpable state of mind,” but instead (theoretically) would have

been erased automatically as a product of SRMC’s routine re-recording practice.

Plaintiff has presented no evidence to the contrary.

      At best, Plaintiff’s reply with regard to his motion for sanctions can be read

as an attack on Adams’s credibility, premised on the absence of evidence of a

prosecutorial subpoena to corroborate Adams’s sworn statement about producing

the videorecording to the prosecutor’s office, and on the unauthenticated

photocopy proffered by Plaintiff to show that his defense attorney -
                                                                   did
                                                                     - subpoena the

recording ultimately produced by SRMC. (See Doc. #53 and attached Exh. A).

Setting aside the evidentiary deficiency of Plaintiff’s proffered exhibit, his

argument still does not yield the outcome he desires.

                                         14
      Plaintiff’s professed inability to personally “find [any] record of a subpoena

issued by the prosecutor” (Doc. #53, p. 1) does not prove that no such subpoena

existed. Additionally, contrary to Plaintiff’s suggestion, the SRMC Defendants

were not required to produce a copy of any such subpoena, as they bore no

obligation to provide evidence further substantiating an affidavit already presented

in proper evidentiary form. Moreover, even were the prosecutor proven not to have

issued a subpoena for the subject recording, that omission would not undermine

Adams’s claim to have produced a thumb drive of the subject recording in

response to “a request” from the prosecutor’s office (Doc. #50, Exh. A, Adams

Affid., ββ 8-9). Adams’s sworn statement is not inconsistent with the absence of a

prosecutorial subpoena. Neither is his affidavit inconsistent with the notion that

defense counsel may have issued a subpoena duplicative of a “request” the

prosecutor’s office made to SRMC.

      Most importantly, regardless of any purported discrepancies that Plaintiff

may claim can be extrapolated from Adams’s affidavit, the burden of proof as to

the spoliation issues lies not with the SRMC Defendants, but with Plaintiff. Quite

simply, Plaintiff cannot prove that any SRMC representative, “with a culpable

mind,” “destroyed” existing evidence that might have been beneficial in proving

his claims in this matter. Consequently, his Motion for Sanctions for Spoliation of

Evidence must be denied.

                                        15
                  IT THEREFORE IS ORDERED THAT:

     1.    Plaintiff James Ray Miller’s Motion for Sanctions for Spoliation of

           Evidence (Doc. #49) is DENIED in its entirety;

     2.    Plaintiff’s Motion for Leave to File Instanter [a] Combined Motion

           (Doc. #57) is GRANTED in limited part and conditionally, solely to

           permit Miller, within 30 days of the date of this Decision and Order,

           to file a renewed Motion for Leave to Amend Complaint that fully

           complies with the requirements of S.D. Ohio Civ. R. 7.3, includes a

           copy of the proposed amended complaint, and states good cause for

           Plaintiff’s failure to seek leave to make the proposed amendments

           within the extended deadline for filing motions to amend the

           pleadings; and

     3.    Plaintiff’s Motion for Leave to File Instanter [a] Combined Motion

           (Doc. #57) is DENIED in all remaining respects, including but not

           limited to the filing of a Motion to Strike the SRMC Defendants’

           Memorandum in Opposition to Plaintiff’s Motion for Sanctions for

           Spoliation of Evidence and/or the filing of any other “enlarged

           response” to that opposing memorandum.



June 30, 2021                               s/Sharon L. Ovington
                                            Sharon L. Ovington
                                       16
     United States Magistrate Judge




17
